
	

114 HR 3087 IH: Education Stability for Foster Youth Act
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3087
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Mr. Danny K. Davis of Illinois (for himself and Ms. Bass) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to assure educational stability for
			 children in foster care, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Education Stability for Foster Youth Act. 2.Educational stability for foster children (a)State plansSection 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is amended by adding at the end the following:
				
 (11)Ensuring collaboration for children in foster careEach State plan shall describe the steps a State educational agency will take to ensure collaboration with the State agency responsible for administering the State plans approved under parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.) to ensure the educational stability of children in foster care, including assurances that—
 (A)any such child is enrolled or remains in such child's school of origin unless a determination is made that it is not in such child's best interest to attend the school of origin, which decision shall be based on all factors relating to the best interest of the child, including consideration of the appropriateness of the current educational setting and the proximity to the school in which the child is enrolled at the time of placement;
 (B)when a determination is made that it is not in the best interest of such child to remain in the school of origin, such child is immediately enrolled in a new school, even if such child is unable to produce records normally required for enrollment;
 (C)the enrolling school shall immediately contact the school last attended by any such child to obtain relevant academic and other records; and
 (D)the State educational agency will designate an employee to serve as a point of contact for child welfare agencies and to oversee implementation of the State agency responsibilities required under this subparagraph, and such point of contact shall not be the State’s Coordinator for Education of Homeless Children and Youths under section 722(d)(3) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(d)(3))..
 (b)Local plansSection 1112(c)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(1)) is amended—
 (1)in subparagraph (N), by striking and after the semicolon; (2)in subparagraph (O), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (P) (i)collaborate with the State or local child welfare agency and, by not later than 1 year after the date of enactment of the Education Stability for Foster Youth Act, develop and implement clear written procedures governing how transportation to maintain children in foster care in their school of origin when in their best interest will be provided, arranged, and funded for the duration of the time in foster care, which procedures shall—
 (I)acknowledge that children in foster care needing transportation to the school of origin will promptly receive transportation in a cost-effective manner and in accordance with section 475(4)(A) of the Social Security Act (42 U.S.C. 675(4)(A)); and
 (II)ensure that, if there are additional costs incurred in providing transportation to maintain children in foster care in their schools of origin, the local educational agency will provide transportation to the school of origin if—
 (aa)the local child welfare agency agrees to reimburse the local educational agency for the cost of such transportation;
 (bb)the local educational agency agrees to pay for the cost of such transportation; or (cc)the local educational agency and the local child welfare agency agree to share the cost of such transportation; and
 (ii)designate a point of contact if the corresponding child welfare agency notifies the local educational agency, in writing, that the agency has designated an employee to serve as a point of contact for the local educational agency..
 3.Report on implementation of educational stability of children in foster careNot later than 2 years after the date of enactment of this Act, the Secretary of Education and the Secretary of Health and Human Services shall submit to Congress a report on the implementation of sections 1111(b)(11) and 1112(c)(1)(P) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(11) and 6312(c)(1)(P)), including the progress made and the remaining barriers.
		4.Definition of homeless child or youth
 (a)In generalSection 725(2)(B)(i) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)(B)(i)) is amended by striking or are awaiting foster care placement;.
 (b)Effective dateThe amendment made by subsection (a) shall take effect beginning on the date that is 1 year after the date of enactment of this Act.
			
